                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                     MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/               ORDER RE: ECF NO. 5353
                                   8
                                                                                             DISCOVERY DISPUTE
                                   9    This Order Relates To:
                                        MDL Dkt. No. 5353
                                  10

                                  11    Napleton Orlando Imports, LLC v.
                                        Volkswagen Group of America, Inc., No. 16-
                                  12    cv-02086-CRB
Northern District of California
 United States District Court




                                        _____________________________________/
                                  13

                                  14          1. The Court DENIES Plaintiffs’ request for an order that would require Bosch to search
                                  15   for and produce responsive documents for senior executives who have occupied six positions at
                                  16   Bosch. There is no indication from the record that these executives were involved in developing
                                  17   or modifying the emissions software at issue, and Plaintiffs have not demonstrated that these
                                  18   executives are likely to have “unique relevant information.” Fort Worth Employees’ Ret. Fund. v.
                                  19   J.P. Morgan Chase & Co., 297 F.R.D. 99, 107-08 (S.D.N.Y. 2013). Plaintiffs may renew their
                                  20   request if they obtain discovery which supports that these executives are likely to have relevant
                                  21   information that has not been provided by other custodians.
                                  22          2. The Court GRANTS Plaintiffs’ request for an order requiring Bosch to search for and
                                  23   produce responsive documents for 10 additional engineers. Discovery to date supports that the 10
                                  24   engineers were involved with the “acoustic function,” a term that was allegedly used by Bosch and
                                  25   VW to refer to the defeat device used in VW’s “clean diesel” cars. (See Dkt. No. 4185, Oct. 30,
                                  26   2017 Order Denying Motion to Dismiss at 2-3.) Because the defeat device is at the center of this
                                  27   litigation, these engineers are likely to have information that is highly relevant to Plaintiffs’
                                  28   claims. Bosch has not convinced the Court that the burden or expense of adding the engineers as
                                   1   custodians would outweigh the likely benefit. Plaintiffs and Bosch shall meet and confer to

                                   2   determine an appropriate schedule for this search and production.

                                   3          3. The Court GRANTS Plaintiffs’ request for an order requiring Bosch to search for and

                                   4   produce responsive documents controlled by Bosch LLC’s Director of Federal Government

                                   5   Affairs. Plaintiffs have cited to disclosures that identify this Bosch employee as a lobbyist for

                                   6   “issues related to advanced diesel powered vehicles” from at least 2013 to 2015, and as someone

                                   7   who briefed a congressional subcommittee on “diesel emissions” in 2016. Pro-diesel lobbying by

                                   8   Bosch may be relevant to whether Bosch was a knowing participant in a scheme to defraud U.S.

                                   9   regulators and the public about the benefits of VW’s “clean diesel” cars. (See Order Denying

                                  10   Motion to Dismiss at 24-25.) Bosch has not explained why the burden or expense of adding this

                                  11   individual as a custodian would outweigh the likely benefit. Plaintiffs and Bosch shall meet and

                                  12   confer to determine an appropriate schedule for this search and production.
Northern District of California
 United States District Court




                                  13          4. The Court GRANTS Plaintiffs’ request for an order requiring Bosch to identify the

                                  14   “title and group information for each of the 39 custodians currently being offered as custodians by

                                  15   Bosch.” (Dkt. No. 5353.) This information would plausibly assist Plaintiffs in understanding

                                  16   Bosch’s organizational structure and the reporting relationships between the custodians. Bosch

                                  17   has not explained why it cannot practically provide this information. Bosch shall provide the

                                  18   requested information by Friday, October 19.1

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 12, 2018

                                  21
                                                                                                    JACQUELINE S. CORLEY
                                  22                                                                United States Magistrate Judge
                                  23
                                       1
                                  24     The Court GRANTS Plaintiffs’ motion to seal portions of the joint letter brief, portions of
                                       Exhibits C and E, and Exhibits A, E4 to E14, F, and H in their entirety. (Dkt. No. 5352.) The
                                  25   information sought to be sealed identifies non-party Bosch employees and includes Bosch
                                       organizational charts and communications and a project log that contain technical information
                                  26   about Bosch software development. (See Dkt. No. 5361, Slater Decl.) Sealing this information is
                                       supported by good cause. See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)
                                  27   (“good cause” standard applies to sealing information in nondispositive motions). Bosch’s
                                       employees’ privacy rights may be infringed if their identifying information is publicly disclosed,
                                  28   and the organizational charts and technical documents contain information that Bosch has
                                       warranted is “highly sensitive” to its operations. (Slater Decl. ¶ 4.)
                                                                                          2
